Citation Nr: 1326125	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Buffalo, New York, regional office (RO) of the Department of Veterans Affairs (VA).  That decision denied entitlement to service connection for tinnitus.  The decision also found that new and material evidence had not been received to reopen a claim for service connection for hypertension.  The Veteran's August 2011, notice of disagreement referred only to tinnitus.

In a brief to the Board dated in April 2013, the Veteran's representative raised the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the representative's brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed the Veteran's electronic record (Virtual VA).  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed tinnitus due to noise exposure during active service. 

The September 2011 statement of the case indicates that the evidence considered by the RO included VA treatment records dating from April 2010 to August 2011.  However, a review of the claims folder and Virtual VA shows that the most recent VA treatment records are dated February 2011.  The Board finds that in order to ensure an accurate appellate review, all of the VA treatment records referenced in the statement of the case must be obtained and placed in the record.  

The Veteran's representative has argued that the April 2011 VA examination and opinion is inadequate, because the examiner did not consider the Veteran's report that the disability had begun in service and been present ever since.  The report was provided in a March 2011, statement.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dating from April 2010 to the present and associate them with the record.  This should include at a minimum VA treatment records dating through August 2011.  

2.  Ask the examiner who provided the April 2011 examination for tinnitus to review the claims file, including the Veteran's March 2011 statement.  The examiner should comment on this statement and clarify whether the statement in conjunction with the other evidence of record would change the previous opinion.  The examiner should provide reasons for her conclusions.

If the examiner is not available, another qualified medical professional should review the claims file and provide an opinion as to whether the Veteran's current tinnitus is the result of a disease or injury in service, including noise exposure.  The examiner should provide reasons for this opinion.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



